Case 1:21-cr-00486-DLF Document 7 Filed 07/27/21 Page 1 of 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on May 25, 2021

UNITED STATES OF AMERICA : CRIMINAL NO. 21-486 (DLF)
v.
CORENZO MOBERY, : VIOLATIONS:
: 18 U.S.C. § 922(g)(1)
Defendant. : (Unlawful Possession of a Firearm and

Ammunition by a Person Convicted of a
Crime Punishable by Imprisonment for a
Term Exceeding One Year)

21 U.S.C. § 841(a)(1) and § 841(b)(1)(C)
Unlawful Possession with Intent to
Distribute Cocaine)

18 U.S.C. § 924(c)(1)

(Using, Carrying and Possessing a
Firearm in Furtherance of a Drug
Trafficking Offense)

FORFEITURE:
18 U.S.C. § 924(d); 21 U.S.C. § 853(p);
and 28 U.S.C. § 2461(c)
INDICTMENT
The Grand Jury charges that:
COUNT ONE
On or about July 19, 2021, within the District of Columbia, CORENZO MOBERY,
knowing he had previously been convicted of a crime punishable by imprisonment for a term
exceeding one year, in the United States District Court for the District of Maryland, Criminal Case

No. 09-445, did unlawfully and knowingly receive and possess a firearm, that is, a Glock 10mm

caliber pistol, bearing serial number MUT206, and did unlawfully and knowingly receive and
Case 1:21-cr-00486-DLF Document 7 Filed 07/27/21 Page 2 of 3

possess ammunition, that is, 10mm ammunition, which had been possessed, shipped and
transported in and affecting interstate and foreign commerce.

(Unlawful Possession of a Firearm and Ammunition by a Person Convicted of a Crime

Punishable by Imprisonment for a Term Exceeding One Year, in violation of Title 18,

United States Code, Section 922(g)(1))

COUNT TWO

On or about July 19, 2021, within the District of Columbia, CORENZO MOBERY, did

unlawfully, knowingly and intentionally possess with intent to distribute a mixture and substance

containing a detectable amount of cocaine, a Schedule II narcotic drug controlled substance.

(Unlawful Possession with Intent to Distribute Cocaine, in violation of Title 21, United
States Code, Sections 841(a)(1) and 841(b)(1)(C))

COUNT THREE
On or about July 19, 2021, within the District of Columbia, CORENZO MOBERY, did
unlawfully and knowingly use, and carry during and in relation to, and possess in furtherance of,
a drug trafficking offense, for which he may be prosecuted in a court of the United States, that is
Count Two of this Indictment which is incorporated herein, a firearm, that is, a Glock 10mm
caliber pistol, bearing serial number MUT206.

(Using, Carrying and Possessing a Firearm in Furtherance of a Drug Trafficking
Offense, in violation of Title 18, United States Code, Section 924(c)(1))

FORFEITURE ALLEGATION
1. Upon conviction of the offenses alleged in Counts One and Three of this
Indictment, the defendant shall forfeit to the United States, pursuant to Title 18, United States
Code, Section 924(d) and Title 28, United States Code, Section 2461(c), any firearms and
ammunition involved in or used in the knowing commission of the offense, including but not

limited to a Glock 10mm caliber pistol, bearing serial number MUT206, and 10mm ammunition.
ee RR RR oom, RR RRR eH REN a HUNORMCOUENIONY SHR DRAIN

2.

Case 1:21-cr-00486-DLF Document 7 Filed 07/27/21 Page 3 of 3

If any of the property described above as being subject to forfeiture, as a result of

any act or omission of the defendant:

(a)
(b)
(c)
(d)
(e)

cannot be located upon the exercise of due diligence;

has been transferred or sold to, or deposited with, a third party;

has been placed beyond the jurisdiction of the Court;

has been substantially diminished in value; or

has been commingled with other property that cannot be subdivided without

difficulty;

the defendant shall forfeit to the United States any other property of the defendant, up to the value

of the property described above, pursuant to Title 21, United States Code, Section 853(p), as

incorporated by Title 28, United States Code, Section 2461(c).

(Criminal Forfeiture, pursuant to Title 18, United States Code, Section 924(d), Title 21,
United States Code, Section 853(p), and Title 28, United States Code, Section 2461(c))

A TRUE BILL:

FOREPERSON.

Nanny of ran DP United States in Cay

and for the District of Columbia.
